Filed 12/20/16 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2016 ND 235







State of North Dakota, 		Plaintiff and Appellee



v.



Michael Williams, 		Defendant and Appellant







No. 20160171







Appeal from the District Court of Ward County, North Central Judicial District, the Honorable Gary H. Lee, Judge.



AFFIRMED.



Per Curiam.



Kelly A. Dillon, Assistant State’s Attorney, Ward County Courthouse, P.O. Box 5005, Minot, ND 58702-5005, for plaintiff and appellee; submitted on brief.



Mark T. Blumer, P.O. Box 7340, Fargo, ND 58106, for defendant and appellant; submitted on brief.

State v. Williams

No. 20160171



Per Curiam.

[¶1]	Michael Williams appeals from an order denying his motion to suppress evidence and a criminal judgment convicting him of gross sexual imposition and burglary.  Williams was also charged with several misdemeanors.  The district court severed the misdemeanor counts from the felony counts on Williams’s motion.  The felony counts were tried to a jury resulting in unanimous guilty verdicts.  Following the jury trial, Willams pled guilty to several misdemeanors without reserving his right to appeal by entering a conditional plea.  Several other misdemeanors were dismissed.

[¶2]	On appeal, Williams argues the district court erred in denying his motion to suppress evidence and there is insufficient evidence to support the conviction.  We conclude the pretrial identification was not unnecessarily suggestive and there was sufficient evidence to uphold the guilty verdict.  We summarily affirm under N.D.R.App.P. 35.1(a)(2), (3), and (7).  
See
 
State v. Addai
, 2010 ND 29, ¶¶ 25-31, 778 N.W.2d 555.

[¶3]	Gerald W. VandeWalle, C.J.

Lisa Fair McEvers

Carol Ronning Kapsner

Dale V. Sandstrom

Daniel J. Crothers